
	

113 S2043 IS: Stop IRS Overreach Act
U.S. Senate
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2043
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2014
			Mrs. Fischer (for herself, Mr. Inhofe, and Mr. Johanns) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prohibit the Internal Revenue Service from asking taxpayers questions regarding religious,
			 political, or social beliefs.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Stop IRS Overreach Act.
		
			2.
			Prohibition on
			 questions regarding religious, political, or social beliefs
			
				(a)
				In
			 general
				The Internal Revenue
			 Service shall not ask any taxpayer any question regarding religious,
			 political,
			 or social beliefs.
			
				(b)
				Sense of
			 Congress regarding exceptions
				It is the sense of Congress that—
				
					(1)
					any exceptions to subsection (a) which are provided by later enacted provisions
			 of law should identify the specific questions which are authorized, the
			 class
			 of taxpayers to which such questions are authorized to be asked, and the
			 circumstances under which such questions are authorized to be asked, and
				
					(2)
					if the
			 Commissioner of the Internal Revenue Service determines that asking any
			 class
			 of taxpayers a question prohibited under subsection (a) would aid in the
			 efficient administration of the tax laws, such Commissioner should submit
			 a
			 report to Congress which—
					
						(A)
						includes such
			 question in the verbatim form in which it is to be asked,
					
						(B)
						describes the
			 class of taxpayers to whom the question is to be asked, and
					
						(C)
						describes the
			 circumstances that would be required to exist before the question would be
			 asked.
					
